Appeal by the defendant from a judgment of the Supreme Court, Kings County (Leventhal, J.), rendered April 7, 2006, convicting him of attempted assault in the second degree and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court erred in its questioning of a defense witness as to a prior conviction is unpreserved for appellate review (see CPL 470.05 [2]; People v Charleston, 56 NY2d 886, 887 [1982]; People v Negron, 41 AD3d 865, 865 [2007]). In any event, this contention is without merit. The court did not take an adversarial position or act in a manner which gave the jury the impression that the court had an opinion as to the witness’s credibility (see People v Moulton, 43 NY2d 944, 945 [1978]; cf. People v Melendez, 227 AD2d 646 [1996]).
The defendant’s remaining contentions are without merit. Rivera, J.E, Miller, Garni and McCarthy, JJ., concur.